DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August 2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al.,
U.S. 10,415,332 in view of Li, U.S. 2016/0006311.
Morris et al. discloses a hydraulic fracturing system for fracturing a subterranean formation
comprising: an electric pump (fig 2, fracturing pump transport 108; col. 6, lines 51-55) fluidly connected
to a well (fig 2, 101) associated with the subterranean formation, and configured to pump fluid into a
wellbore associated with the well at a high pressure so that the fluid passes from the wellbore into the
subterranean formation and fractures the subterranean formation; one or more ancillary units (fig 4A,
fig 5A hydration-blender transports) associated with the fluid pumped into the wellbore; a first motor
(prime movers; col. 10, lines 49-59) electrically coupled to the electric pump to operate the electric pump; one or more second motors (fig 4A, 406; col. 13, lines 43-47 and Fig 4A 456, 458; col. 14, lines 60-
61), each of the one or more second motors electrically coupled to at least one of the one or more
ancillary units (hydration-blender) to operate the at least one of the one or more ancillary units.
Morris discloses the electrical prime movers are electrical motors but does not disclose that the
electrical motors are induction electrical motors.
Li teaches that itis known in the art that it is advantageous to use an electrical (AC) induction
motor ([0009], {0010]) for use with a variable frequency drive ((0012]) to increase torque.
It would have been obvious to one having ordinary skill in the art at the time of the invention to
make use of a well known induction electrical (AC) motor as taught by Li to achieve the predictable
result of more starting torque.
Morris et al. discloses the first motor is electrical motor (col. 10, lines 56-59).
Morris et al. discloses an electric generator (fig 2,102; col. 9, lines 29-34), wherein the first
motor (108) is electrically coupled to the electric pump via the electric generator to generate electricity
for use by the electric pump.
Morris et al. discloses the second motor comprises an electric motor (col. 13, lines 43-47; col.
14, lines 61-66).
Morris et al. discloses the electric motor is selected from the group consisting of any of a single
phase AC motor, a three-phase motor, and a DC motor (col. 9, lines 22-29; col. 18, line 64 - col. 19,
line 5).
Morris et al. discloses a plurality of variable-frequency drives (col. 5, lines 28-35) each connected
to the first motor or the one or more second motors (all the prime movers of the fracturing system; col.
7, lines 34-40) which inherently control the speed of the first motor of the one or more second motors.
	Morris et al. discloses each VFD frequently performs electric motor diagnostics to prevent
damage (col. 7, lines 40-45; VFDs operate to monitor the health of the electric motors) to the first motor or the one or more second motors.
	Morris et al. discloses a trailer (col. 4, lines 1-29), wherein the ancillary units (hydration-blender)
are positioned the trailer or transports, and wherein each VED is positioned (col. 14, lines 40-47) on a
trailer proximate the ancillary units (col. 5, lines 24-31; the transports include variable frequency drives).
	Morris et al. discloses second motors (fig 4A, 456, 458, 406) are each positioned the trailers
proximate the ancillary units (fig 4A the hydration-blender transport).
	Morris et al. discloses a blender, hydration unit and an auger (fig 4A, 452; col. 14, lines 55-59).
	Morris et al. discloses a blender (fig 4A, 404) positioned on a trailer (hydration-blender
transport) and fluidly connected to an auger (452) such that the second motors (456) provide power to
drive the auger (452).
	Morris et al. discloses the hydration unit (hydration-blender; col. 7, lines 51-54) positioned on a
trailer (hydration-blender transport) having a VFD (col. 14, lines 40-47), wherein the second motors
(458, 406) are positioned of between the hydration unit and the VFD (within the control system 436)
and the second motors (458, 406) provide power to the hydration unit via the VFD (col. 14, lines 47-59).


Response to Arguments
Applicant's arguments filed 4 August 2022 have been fully considered but they are not persuasive.
Applicants argue the prior art of Li, the teaching reference, is non-analogous art and not in the field of endeavor.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the base reference discloses use of AC or DC powered electrical motors to drive pumps. The teaching reference teaches use of DC induction motors and the advantage of AC induction motors both for use in a plurality or any application(s), as noted above. As such the endeavors of each share the same field of endeavor.
Applicants argue the teaching reference is not reasonably pertinent to the problem faced by the inventor, which is how to reduce irregularities, gain better control of communication speeds, and increase reliability in the control system of ancillary equipment in an oil well. Indeed, Zi does not describe oil and gas equipment, or how to better control ancillary equipment in an oil and gas well.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, the base reference is directed to innovations and improvements of existing fracturing technology and applicant’s specification does not specifically disclose that use of an induction motor alone solves the problems faced by the applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
25 August 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676